Title: Thomas Jefferson to Richard Barry, 16 December 1810
From: Jefferson, Thomas
To: Barry, Richard


          
            
              Sir
               
                     Monticello 
                     Dec. 16. 09.
            
            
		  
		  According to the request in your letter of the 5th I returned to mr Leitch his reciept, and now inclose you the paper of our settlement recieved from him. I am very sensible of the kind
			 dispositions expressed in your letter, & can assure you of corresponding ones on my part, & that I shall ever be
			 ready to render you any service in my power, from motives of real esteem.as soon as I can get out of the difficulties I brought on myself at Washington I shall attend to your debt, & in the mean time should any circumstance bring you into real want of it I will always find means to furnish it, with the aid of a little time which is
			 indispensable in a country situation. be assured of my constant esteem.
            
              Th:
              Jefferson
          
          
            
		  
		   
		  
		   
		  P.S. we have got entirely out of our most common-sized glass of 18.I. by 12 I. so that we have not a pane to mend with the windows, nor of the 15.I. by 11 I. for the green house. can any be now obtained from the broken glass of the publick buildings? I should be glad of 100. panes of 18. by 12. of 20. panes 15. by 11. & 50 panes 12.I. square. 
		   will you be so good as to present my respects to mr Latrobe & ask if the above can be had, & if it can, will you cut it & pack it & send it to Gibson & Jefferson in Richmd. the amount shall be remitted to mr Latrobe as soon as known. be so good as to inform me as soon as you know whether I can have it.
          
         